PER CURIAM.
This is a companion appeal to an appeal of six consolidated Tax Court cases filed by Park Ridge Borough under Docket No. A-4377-97 which we have decided in a separate opinion this date, 19 N.J.Tax 306. In that appeal, we affirmed the Tax Court judgments reducing the assessments for the real property owned by the taxpayer, Brae Associates c/o Hertz Realty, for the years 1990 through 1995. The property is located at 225 Brae Boulevard in Park Ridge and consists of 14.56 acres of land and a 226,568 square-foot building occupied exclusively by Hertz.
In this appeal, the taxpayer challenges the Tax Court’s denial of its motion for “interim” Freeze Act relief from the 1996 and 1997 tax assessments levied by Park Ridge pursuant to N.J.S.A. 54:51A-8 (the Freeze Act). In 1998, when the application was presented to the Tax Court, the Freeze Act provided that, after a successful appeal to the Tax Court, an assessment shall not be changed for the year in question and the two succeeding years after the Tax Court has rendered a final judgment. N.J.S.A. 54:51A-8. On June 2, 1998, Judge Kahn issued a written decision denying the taxpayer’s application. That decision is published at 17 N.J.Tax 391 (1998). The judge reasoned that because the 1995 tax year judgment was currently under review in the Appellate Division, plaintiff was not entitled to such relief. Id. at 396. Judge Kahn analyzed N.J.S.A. 54:51A-8 and its legislative history, N.J.S.A. 54:3-26, as well as this court’s decision in Tamburelli, Properties Ass’n v. Borough of Cresskill, 308 N.J.Super. 326, 705 A.2d 1270 (App.Div.1998), and determined that, until the appeal period for the base year 1995 judgment expires or has been exhausted, a taxpayer is not entitled to Freeze Act relief for the two subsequent years. Ibid.
We agree and affirm substantially for the reasons set forth by Judge Kahn in his reported opinion. 17 N.J. Tax 391 (1998). We add only this brief comment. Since the filing of the briefs in this appeal, the relevant statute, N.J.S.A. 54:51A-8, was amended. It is now beyond dispute that a taxpayer is not entitled to Freeze Act relief unless the judgment reducing the assessment for the *318base year is not “subject to further appeal.” See N.J.S.A. 54:51A-8 (as amended effective September 17, 1999).
The judgment of the Tax Court is affirmed.